Exhibit AMENDMENT NO. 1 TO SEPARATION AGREEMENT AND GENERAL RELEASE This Amendment No. 1 (the “Amendment”), effective as of April 3, 2009, by and between Strategic Diagnostics Inc., a Delaware corporation, together with each and every one of its predecessors, successors (by merger or otherwise), parents, subsidiaries, affiliates, assigns, directors, officers, employees and agents, whether named herein or otherwise, on the other hand (hereinafter collectively referred to as the “Company”), and Stanley Fronczkowski (“Fronczkowski”), to that certain Separation Agreement and General Release, dated as of December 8, 2008, by and between the Company and Fronczkowski (the “Separation Agreement”).All terms not otherwise defined herein shall have the meanings given such terms in the Separation Agreement. WHEREAS, the Company and Fronczkowski agreed in the Separation Agreement that
